Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11, and 13-20 are pending.
Claims 2, 10 and 12 have been cancelled.
Claims 1, 11, 13, and 15-18 are amended. 

Response to Arguments
Applicant's arguments filed February 4, 2021, have been fully considered. With regards to the § 112(a) rejection of Claims 1, 3-11, and 13-20, Applicant argues that client may request more than one workflow over time, so the two (or more) data fields must include an identification of the client requesting the workflow's performance ("associating them with an incorrect client"), as well as other information needed to distinguish between any two different documents provided by the same client (such as the date, the type of task, or at least a unique identifier). Applicant argues, the unique filename and filepath needed to avoid "misnaming" incoming documents must inherently rely on at least two pieces of information to be generated. 
In order something to be inherently true, it must be necessary or essential that it is true. Claim 1 recites “automatically save a copy of the file attachment on the document storage server in a particular location based on values of the two or more data fields”, where the “two or more data fields” are contained in an attachment to an email.  In this case, however, it is not necessary for a file to be stored in a particular location based on “two or more data fields” are contained in an attachment to an email. A storage mechanism relying on the source and destination information of the email itself can be sufficient. Another storage mechanism storing the files in a more general email attachment network location with an associated database and interface for delineating between 
With regards to the § 112(b) rejection of Claims 13-16, the rejection is moot in view of the amendments. As such, those rejections are withdrawn.
With regards to the § 103 rejections, the arguments are moot as they do not apply to the references as applied to the amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “automatically save a copy of the file attachment on 
Similarly, claim 11 recites “automatically storing, in a document management server, the file attachment, in a location automatically determined based at least in part on the two or more data elements;” and claim 17 recites “automatically save a copy of the file attachment on the document storage server in a particular location based on values of the two or more data fields” which are rejected for the same reasons as discussed above for claim 1.  Dependent claims 3-10, 13-16, and 18-20 are rejected for incorporating the same issues as the dependent claim from which they depend. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0289161 to Rankin Jr. et al.
With regards to independent claims 1, 11, and 17, Rankin Jr. et al. teaches:
a workflow server (paragraph [0061], “It is to be understood that, depending on the particular needs and/or characteristics of a HUB user, counterparty, property characteristic, client device, server device, control configuration, data payload, communication and/or network 
a document storage server (paragraph [0132], “In other implementations, the HUB may communicate with one or more devices, such as mobile devices, configured for code capture (e.g., scanning and/or imaging barcodes, 2D matrix codes, steganographic images, and/or the like), whereby such codes may contain data content which can be transmitted to and/or synced directly into the HUB and/or HUB databases.”; paragraph [0185], “Most frequently, the cryptographic component communicates with information servers, operating systems, other program components, and/or the like. The cryptographic component may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.”); and 
a computing device having non-transitory memory storing email client software, workflow client software, a plugin installed in the email client software, and instructions that, when executed by a processor of the computing device, cause the plugin to (paragraph [0005], “In embodiments, the HUB may be configured to effectuate intelligent inbox coordination, which may facilitate the processing of messages configured as email messages, XML data, HTTP POST message content, and/or the like for economical display and interaction. The HUB's intelligent inbox coordination features may allow for the distillation of large volumes of message data and/or content to highlight and/or direct users to the particular message and/or attachment containing data that is most interesting or relevant to them. Aspects of HUB intelligent inbox coordination features may include the generation and application of email allocation rules and/or sub-rules; analysis, parsing, intelligently filing and/or subfiling, and/or other processing of email content, attachments, and/or other associated data; generation of message and/or message data analytics, statistics, summaries, industry trends, news content, and/or the like; and/or the like.”): 

automatically save a copy of the file attachment on the document storage server in a particular location based on values of the two or more data fields (paragraph [0133], “A copy of the delivered message may then be generated 3005. In one implementation, copy generation may be based on an analysis of email content, sender address, attachment and/or link content, and/or the like, such as based on an evaluation of the email message vis a vis one or more email rules (e.g., Outlook rules).”; paragraph [0134], “The generated email message copy may then be copied to a HUB database and/or forwarded to a HUB email address 3010, from where it may be immediately accessed for further processing and/or stored for a period of time for later access, analysis, cross referencing, database updating, and/or the like. For example, in one implementation, the HUB 
automatically convert a security token for a user of the email client software from a first security scheme used by the email client software to a second security scheme used by the workflow client software (paragraph [0185], “The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like. The cryptographic component will facilitate numerous (encryption and/or decryption) security protocols such as, but not limited to: checksum, Data Encryption Standard (DES), Elliptical Curve Encryption (ECC), International Data Encryption Algorithm (IDEA), Message Digest 5 (MD5, which is a one way hash function), passwords, Rivest Cipher (RC5), Rijndael, RSA (which is an Internet encryption and authentication system that uses an algorithm developed in 1977 by Ron Rivest, Adi Shamir, and Leonard Adleman), Secure Hash Algorithm (SHA), Secure Socket Layer (SSL), Secure Hypertext Transfer Protocol (HTTPS), and/or the like. Employing such encryption security protocols, the HUB may encrypt all incoming and/or outgoing communications and may serve as node within a virtual private network (VPN) with a wider communications network. The cryptographic component facilitates the process of “security 
provide a customized graphical user interface (GUI) within the email client software that, when engaged by a user, initiates a workflow in the workflow client software with the two or more data fields of the instructions automatically prefilled in a graphical user interface of the workflow client software, the customization of the GUI being accomplished either in response to contents of the file attachment or selections by the user (paragraph [0138], “For example, the HUB may search for keywords in the converted text (e.g., “address,” “square feet,” “area,” “city,” “state,” “company,” “property type,” “price,” “bedrooms,” “baths,” “agent,” “phone,” and/or the like) and for text data in proximity to those keywords and/or matching particular grammatical and/or syntactic requirements (e.g., a string of numeric characters that is ten characters in length, with appropriate dashes and/or parenthesis, may be recognized as a phone number when in proximity to the word “phone”). Parsed text data may then be pushed to a database, such as configured as a message data record, may be provided for display in a user interface, may be provided to a mobile device application, and/or the like 3225. Message data may then be retrieved for use in generation of summary messages and/or dashboard interface elements, as discussed herein.”; paragraph [0139], “Rules are then defined for each flyer with respect to various categories of data, such as but not limited to: company 3245, property type 3250, transaction type 3255, address 3260, City 3265, county 3270, state 3275, square footage 3280, and/or the like.”).

With regards to independent claim 4, Rankin Jr. et al. teaches the email client software is Microsoft Outlook (paragraph [0135], “An original copy of the message may be provided for retrieval access by a user, such as via a mail application such as Microsoft Outlook, a Webmail client, and/or the like 3035.”).


With regards to claims 7 and 14, Rankin Jr. et al. teaches 
the PDF file is encrypted, wherein decryption credentials are obtained from a credentials server (paragraph [0185], “Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component; however, the cryptographic component, alternatively, may run on a conventional CPU. …. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the HUB component to engage in secure transactions if so desired. … . The cryptographic component may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.”), and wherein the two or more data fields are obtained from a decrypted version of the PDF file (paragraph [0086], “Property data may be contained in the body of the e-mail, may be embedded in the email, and/or in one or more attachments, such as PDF files, XML files or other structured documents, MS Word documents or other word processing documents, MS Excel files or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Application Publication No. 2011/0289161 to Rankin Jr. et al. as applied to claim 1 and 17 above, and further in view of U.S. Patent Application Publication No. 2010/0100924 to Hinton.
With regards to claims 3 and 20, Rankin Jr. et al. discusses facilitating securing authorizations between recourses (paragraph [0186]), but fails to explicitly teach that the first security scheme is Kerberos.  However, Hinton teaches that the token is Kerberos token and the second security scheme is a different single sign on (SSO) framework (paragraph [0078], “The Web application server may invoke the security token service component to translate a Kerberos ticket (as used internally by the Web application server) to an IBM RACF® passticket required by the CICS transaction gateway.”). 
The security scheme translation of Hinton is applicable to the combined system of modified Rankin Jr. et al. as they both share characteristics and capabilities, namely, they are directed to processing documents with intersystem transmissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document processing system as taught by modified Rankin Jr. et al. to include the security scheme 

Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Application Publication No. 2011/0289161 to Rankin Jr. et al. as applied to claims 1, 11 and 17 above, and further in view of U.S. Patent Application Publication No. 2005/0004885 to Pandian et al.
With regards to claims 6, 13, and 19, Rankin Jr. et al. teaches processing PDF documents for both input and output, but fails to explicitly teach that the PDF comprises one or more form-fillable fields.  However, Pandian et al. teaches that the PDF file comprises one or more form-fillable fields and that the digital attachment is a portable document format PDF file comprising one or more form-fillable fields which contain the one or more data element (paragraph [0082], “An exemplary implementation of the Multi-Channel Document Conversion Engine (MDCE) 92, 93 will now be described in further detail. The MDCE receives document objects, associates them with preconfigured conversion templates or schemas, and generates machine readable data files as output. The MDCE is indifferent to the source document types, handling images generated by fax transmission, Adobe pdf, Microsoft Office (Word, Excel), XFORMS or any other rich document.”).  
The PDF document processing of Pandian et al. is applicable to the combined system of Rankin Jr. et al. as they both share characteristics and capabilities, namely, they are directed to processing documents with intersystem transmissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document processing system as taught by Rankin Jr. et al. to include the PDF document processing 

Claim 8 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0289161 to Rankin Jr. et al. as applied to claims 1, 11 and 17 above, and further in view of “Office Open XML Part 1 - Fundamentals” by ECMA-376.
With regards to claim 8 and 15, Rankin Jr. et al. teaches the processing of XML (paragraph [0086]), but fails to teach OOXML. However, “Office Open XML Part 1 - Fundamentals” teaches that the goal of the OOXML standardization is the maximizing of interoperability and preserving of investment in existing files and applications (see page 2, section 2.1). 
The processing of OOXML files taught by “Office Open XML Part 1 - Fundamentals” is applicable to the combined system of Rankin Jr. et al. as they both share characteristics and capabilities, namely, they are directed to document processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the XML document processing system as taught by Rankin Jr. et al. to work the OOXML files taught by “Office Open XML Part 1 - Fundamentals”. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Rankin Jr. in order to maximize interoperability and preserve investment in existing files and applications (see paragraph [0067]-[0068] of “Office Open XML Part 1 - Fundamentals”).

s 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0289161 to Rankin Jr. et al. as applied to claims 1, 11 and 17 above, and further in view of U.S. Patent No. 6,742,161 to James et al.
With regards to claims 9 and 16, Rankin Jr. et al. fails to explicitly teach that the photograph or scan is of a handwritten instruction.  However, James et al. teaches that it was well known in the art to have OCR software that recognizes handwriting in a document to be processed (see, for example, col. 3. lines 50-65, “In another example, a person may need access to a special type of OCR software, such as one which recognizes handwriting, or text in a foreign language. It is desirable, therefore, to provide a mechanism for converting documents into a desired electronic format in those situations where the required hardware and/or software components are not available to the user.”).  This part of James et al is applicable to the system of Rankin Jr. et al. as they both share characteristics and capabilities, namely, they are directed to processing document data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of document processing as disclosed by Rankin Jr. et al. to include the handwriting recognition processing as taught by James et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rankin Jr. et al. in order to allow for a document containing handwriting samples to be processed and recognized (see col. 7, lines 46-53 of James et al.).

With regards to claim 18, modified Rankin Jr. et al. fails to teach, but James et al. teaches that it was well known in the art to have OCR software that recognizes handwriting in a document to be processed (see, for example, col. 3. lines 50-65, “In another example, a person may need access to a special type of OCR software, such as one which recognizes handwriting, or text in a foreign language. It is desirable, therefore, to provide a mechanism for converting documents into a desired .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



U.S. Patent Application Publication No. 2018/0374171 to Aizen et al. discusses processing documents for a real estate transaction workflow management application. 
U.S. Patent Application Publication No. 2006/0095473 to Fox et al. discusses a system conducting automated and user-assisted electronic workflow. 
U.S. Patent Application Publication No. 2010/0179961 to Berry et al. discusses a system including at least one extractor for extracting data from an email to produce extracted data and using extracted data for workflow processing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/J.D.S./Examiner, Art Unit 3629    

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624